Exhibit 10.8

SVB Financial Group

Deferred Compensation Plan

Plan Document

Amended April 25, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PURPOSES

 

ARTICLE 1 - DEFINITIONS      1   

1.1

  Account      1   

1.2

  Administrator      1   

1.3

  Base Pay      1   

1.4

  Beneficiary      1   

1.5

  Board      1   

1.6

  Bonus      1   

1.7

  Code      1   

1.8

  Compensation      1   

1.9

  Deferral Election      1   

1.10

  Eligible Employee      2   

1.11

  Employer      2   

1.12

  ERISA      2   

1.13

  Participant      2   

1.14

  Plan      2   

1.15

  Plan Sponsor      2   

1.16

  Plan Year      2   

1.17

  Separation from Service      2   

1.18

  Specified Employee      2   

1.19

  Special Retention Incentives      2   

1.20

  SVB Controlled Group      2   

1.21

  Valuation Date      2   

ARTICLE 2 - PARTICIPATION

     3   

2.1

  Participation      3   

2.2

  Termination of Participation      3   

2.3

  Other Termination of Employment      3   

ARTICLE 3 - DEFERRAL ELECTIONS

     4   

3.1

  Deferral Election      4   

3.2

  Election to Defer Base Pay      4   

3.3

  Election to Defer Bonus      4   

3.4

  Special Retention Incentives      4   

3.5

  Timing of Election to Defer      4   

3.6

  Election of Payment Schedule and Form of Payment      5   

ARTICLE 4 - PARTICIPANT ACCOUNT

     6   

4.1

  Individual Accounts      6   

ARTICLE 5 - INVESTMENT OF CONTRIBUTIONS

     7   



--------------------------------------------------------------------------------

5.1

  Investment Options      7   

5.2

  Adjustment of Accounts      7   

ARTICLE 6 - RIGHT TO BENEFITS

     8   

6.1

  Vesting      8   

6.1.1

  Vesting for Voluntary Deferral      8   

6.1.2

  Vesting for Special Retention Incentives      8   

6.2

  Death      8   

ARTICLE 7 - DISTRIBUTION OF BENEFITS

     9   

7.1

  Amount of Benefits      9   

7.2

  Method and Timing of Distributions      9   

7.2.1

  Method and Timing of Distributions for Voluntary Elected Deferral      9   

7.2.2

  Method and Timing of Distributions for Special Retention Incentive      9   

7.3

  Cash outs of Amounts Not Exceeding $10,000      9   

ARTICLE 8 - AMENDMENT AND TERMINATION

     10   

8.1

  Amendment by Employer      10   

8.2

  Retroactive Amendments      10   

8.3

  Plan Termination      10   

8.4

  Distribution Upon Termination of the Plan      10   

ARTICLE 9 - THE TRUST

     11   

9.1

  Establishment of Trust      11   

9.2

  Grantor Trust      11   

9.3

  Investment of Trust Funds      11   

ARTICLE 10 - MISCELLANEOUS

     12   

10.1

  Acceleration of Payments Permitted Under Code Section 409A      12   

10.2

  Unsecured General Creditor of the Employer      12   

10.3

  Employer’s Liability      12   

10.4

  Limitation of Rights      12   

10.5

  Alienation of Benefits      12   

10.6

  Facility of Payment      13   

10.7

  Notices      13   

10.8

  Tax Withholding      13   

10.9

  Indemnification      14   

10.10

  Governing Law      14   

10.11

  Compliance with Section 111 of EESA   

ARTICLE 11 - PLAN ADMINISTRATION

     14   

11.1

  Powers and Responsibilities of the Administrator      14   

11.2

  Claims and Review Procedures      15   

11.3

  Plan Administrative Costs      16   

APPENDIX A INVESTMENT OPTIONS

     i   



--------------------------------------------------------------------------------

PURPOSES

The purposes of the SVB Financial Group Deferred Compensation Plan (the “Plan”)
are (a) to permit eligible employees to elect to defer receipt of compensation
which would otherwise be payable to them currently as annual base pay or bonuses
and (b) to provide investment alternatives for voluntary and mandatory deferred
compensation. The Plan is intended to be a “plan which is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and
shall be implemented and administered in a manner consistent therewith. The Plan
also is intended to comply with Section 409A of the Internal Revenue Code.



--------------------------------------------------------------------------------

ARTICLE 1 – DEFINITIONS

Pronouns used in this Plan include the genders unless context clearly indicates
otherwise. Wherever used herein, the following terms have the meanings set forth
below, unless context clearly requires a different meaning:

 

1.1 “Account” means an account established for the purpose of recording amounts
credited on behalf of a Participant and any income, expenses, gains, losses or
distributions included thereon. The Account shall be a bookkeeping entry only
and shall be utilized solely as a device for the measurement and determination
of the amounts to be paid to a Participant pursuant to the Plan.

 

1.2 “Administrator” means the Employer, or such other person or persons
designated by the Employer to be responsible for the administration of the Plan.

 

1.3 “Base Pay” means the basic or regular rate of per payroll period
remuneration paid to the Participant by the Employer.

 

1.4 “Beneficiary” means the persons, trusts, estates or other entitities
entitled under Section 6.2 to receive benefits under the Plan upon the death of
a Participant.

 

1.5 “Board” means the Compensation Committee of Board of Directors of the Plan
Sponsor.

 

1.6 “Bonus” means a bonus earned by an Eligible Employee during the Plan Year
for services rendered to Employer as determined by the Administrator and payable
no later than March 31 of the following Plan Year and does not include unearned
income such as spot bonuses, business referrals, new employee referrals,
sign-on, or relocation awards.

 

1.7 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1.8 “Compensation” means Base Pay and Bonus earned by an Eligible Employee
during the Plan Year for services rendered to Employer as determined by the
Administrator and payable no later than March 31 of the following Plan Year.

 

1.9 “Deferral Election” means an election an Eligible Employee makes as provided
by Section 3.1.

 

- 1 -



--------------------------------------------------------------------------------

1.10 “Eligible Employee” means an employee that Employer (a) determines to be a
member of a select group of management or highly compensated employees within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and
(b) designates as an Eligible Employee for purposes of this Plan.

 

1.11 “Employer” means SVB Financial Group and all other members of SVB
Controlled Group that it designates to participate in this Plan.

 

1.12 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

1.13 “Participant” means any Eligible Employee who participates in the Plan in
accordance with Article 2.

 

1.14 “Plan” means this SVB Financial Group Deferred Compensation Plan as set
forth herein and as it may be amended from time to time.

 

1.15 “Plan Sponsor” means SVB Financial Group.

 

1.16 “Plan Year” means the Calendar Year.

 

1.17 “Separation from Service” means a Participant’s death, retirement, or other
termination of employment with the SVB Controlled Group. The determination of
whether a Participant has terminated employment shall be determined based on the
facts and circumstances in accordance with the rules set forth in Code
Section 409A and the regulations thereunder.

 

1.18 “Special Retention Incentives” means retention incentives offered to
selected key Participants as provided in Section 3.4.

 

1.19 “Specified Employee” means a Participant who is identified as a “specified
employee” as of the date of his Separation from Service in accordance with the
requirements of Treasury Regulation section 1.409A-1(i).

 

1.20 “SVB Controlled Group” means the Employers and any corporation which is a
member of a controlled group of corporations (as defined in Code Section 414(b))
which includes an Employer and any trade or business (whether or not
incorporated) which is under common control (as defined in Code Section 414(c)
with an Employer.

 

1.21 “Total Disability” means total disability as determined by the Social
Security Administration or other disability that complies with the requirements
of Treasury Regulations section 1.409A-3(i)(4).

 

1.22 “Valuation Date” means each business day of the Plan Year and such other
date(s) as Employer designates.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE 2 – PARTICIPATION

 

2.1 Participation. Each Eligible Employee shall become a Participant in the Plan
by executing a Deferral Election in accordance with the provisions of Article 3
or by being designated as a Participant in a Special Retention Incentive.

 

2.2 Termination of Participation. A Participant’s participation in the Plan
shall cease upon his termination of service with the Employer for any reason or
his ceasing to qualify as an Eligible Employee. Upon any termination of
participation, a Participant’s deferrals shall cease but the provisions of
Section 7.2 shall continue to apply.

 

2.3 Other Termination of Employment. If the Participant’s employment is
terminated prior to the end of a Special Retention Incentive Vesting Period for
any reason other than death or Total Disability, the Participant will forfeit
all rights to payment under this Plan.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE 3 – DEFERRAL ELECTIONS

 

3.1 Deferral Election. Each Eligible Employee may elect to defer Compensation
payable to him currently for the Plan Year by executing a Deferral Election in
accordance with rules and procedures established by the Administrator and the
provisions of this Article 3. The Deferral Election must separately specify for
each type of Compensation (i.e., Base Pay and Bonus) the whole number percentage
multiple that the Participant elects to defer and the timing and form of payment
of the deferred amount.

A new Deferral Election must be timely executed for each Plan Year during which
the Eligible Employee elects to defer compensation. An Eligible Employee who
does not timely execute a Deferral Election shall be deemed to have elected zero
deferrals for such Plan Year.

The Administrator shall specify a period, ending no later than the business day
preceding the Plan Year, during which Deferral Elections may be made as to a
Plan Year. Each Deferral Election becomes irrevocable at the close of the
specified period.

 

3.2 Election to Defer Base Pay. An Eligible Employee may elect to defer Base Pay
for a Plan Year in any amount (in 1% increments) from 5% to 50% of Base Pay.

 

3.3 Election to Defer Bonus. An Eligible Employee may elect to defer (in 1%
increments) from 5% to 100% of his Bonus for a Plan Year.

 

3.4 Special Retention Incentives. From time to time during the Plan Year, the
Administrator, in its sole discretion, shall designate Special Retention
Incentives to key employees as eligible for investment in this plan during the
retention qualifying period.

 

3.5 Timing of Election to Defer. Each Eligible Employee who desires to defer
Base Pay otherwise payable during a Plan Year must execute a Deferral Election
within the period preceding the Plan Year specified by the Administrator. Each
Eligible Employee who desires to defer a Bonus must execute a Deferral Election
within the period preceding the Plan Year during which the Bonus is earned that
is specified by the Administrator, except that if the Bonus can be treated as
“performance based compensation which is based upon services performed over a
period of at least twelve months” as described in Section 409A(a)(4)(B)(iii) and
Treasury Regulations promulgated thereunder, such Deferral Election must be
executed no later than the date which is six months before the end of the
performance period in which the Bonus is earned.

 

- 4 -



--------------------------------------------------------------------------------

In the case of the first Plan Year in which an Employee first becomes classified
or designated as an Eligible Employee, if and to the extent permitted by the
Administrator, the individual may make an election no later than thirty
(30) days after the date he or she becomes an Eligible Employee to defer Base
Pay and/or Bonus (as applicable) for services to be performed after the
election. An election will be deemed to apply to Bonus for services performed
after the election if the election applies to no more than an amount equal to
the total Bonus for the performance period multiplied by the ratio of the number
of days remaining in the performance period after the election over the total
number of days in the performance period. This paragraph will not apply to an
Employee who is a participant in any other account balance deferred compensation
plans maintained by any member of the SVB Controlled Group which is required to
be aggregated with this Plan under Code Section 409A.

 

3.6 Election of Payment Schedule and Form of Payment. At the time an Eligible
Employee completes a Deferral Election, the Eligible Employee must separately
elect for each type of Compensation being deferred (i.e., for Base Pay and
Bonus).

A Participant must designate on the Deferral Election the year that distribution
from the Participant’s Account shall be made. The year must be at least three
years after the first day of the Plan Year during which the Deferral Election is
effective.

A Participant must elect to receive distribution of the Participant’s Deferral
Accounts in either a single lump sum in cash or in annual cash installments over
a period of up to ten years.

Subject to section 7.2, distribution shall commence no earlier than six months
following the date of a Participant’s Separation from Service.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE 4 – PARTICIPANT ACCOUNT

 

4.1 Individual Accounts. The Administrator will establish and maintain a
bookkeeping Account for each Participant which will reflect deferrals made
pursuant to Article 3 along with earnings, expenses, gains and losses credited
thereto, attributable to the hypothetical investments made with the amounts in
the Participant’s Account as provided in Article 5. The amount a Participant
elects to defer in accordance with Article 3 shall be credited to the
Participant’s Account at the time the amount subject to the deferral election
would otherwise have been payable to the Participant but for his election to
defer. The Administrator will establish and maintain such other accounts and
records as it decides in its discretion to be reasonably required or appropriate
to discharge its duties under the Plan.

 

- 6 -



--------------------------------------------------------------------------------

ARTICLE 5 – INVESTMENT OF CONTRIBUTIONS

 

5.1 Investment Options. The amount in a Participant’s Account shall be treated
as invested in the investment options designated for this purpose by the
Administrator and set forth in Appendix A.

 

5.2 Adjustment of Accounts. The amount in a Participant’s Account shall be
adjusted for hypothetical investment earnings or losses in an amount equivalent
to the gains or losses reported by the investment options selected by the
Participant or Beneficiary from among the investment options provided in
Section 5.1. A Participant may, in accordance with rules and procedures
established by the Administrator, change the investments to be used for the
purpose of calculating future hypothetical investment adjustments to the
Participant’s Account or to future Participant deferrals effective as of the
Valuation Date coincident with or next following notice to the Administrator.
The Account of each Participant shall be adjusted as of each Valuation Date to
reflect: (a) the hypothetical investment earnings and/or losses described above;
(b) Participant deferrals; and (c) distributions or withdrawals from the
Account.

 

- 7 -



--------------------------------------------------------------------------------

ARTICLE 6 – RIGHT TO BENEFITS

 

6.1 Vesting

 

6.1.1 Vesting for Voluntary Elected Deferral Amounts. Except as provided in
Section 6.1.2, Participant, at all times, has a 100% nonforfeitable interest in
voluntary elected deferral amounts credited to his Account.

 

6.1.2 Vesting for Special Retention Incentives. These awards are subject to
time-based vesting requirements (and other vesting requirements as the
Administrator may determine from time to time) based on the following schedule:

 

Vesting Period

       

Retention Incentive to Salary Multiple

3 years      Less than or equal to one times annual salary 4 years     
Greater than one times annual salary and less than or equal to two times annual
salary 5 years      Greater than two times annual salary

 

6.2 Death. The balance or remaining balance credited to a Participant’s Account
shall be paid to his Beneficiary in a single lump sum payment as soon as
practicable following the date of death. If multiple Beneficiaries have been
designated, each Beneficiary shall receive a single lump sum payment of his
specified portion of the Account as soon as practicable following the date of
death.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries in accordance with rules and
procedures established by the Administrator.

A copy of the death notice or other sufficient documentation must be filed with
and approved by the Administrator. If upon the death of the Participant there
is, in the opinion of the Administrator, no designated Beneficiary for part or
all of the Participant’s Account, such amount will be

 

- 8 -



--------------------------------------------------------------------------------

paid to his estate (such estate shall be deemed to be the Beneficiary for
purposes of the Plan) in a single lump sum payment.

ARTICLE 7 – DISTRIBUTION OF BENEFITS

 

7.1 Amount of Benefits. The amount credited to a Participant’s Account as
determined under Articles 4 and 6 shall determine and constitute the basis for
the value of benefits payable to the Participant under the Plan.

 

7.2 Method and Timing of Distributions.

 

7.2.1 Method and Timing of Distributions for Voluntary Deferral. Subject to
Section 7.3, distributions for voluntary elected deferral amounts under the Plan
will occur in the month following the end of the Plan Year and shall be made at
the time and in the manner specified by the Participant in accordance with the
provisions of Article 3. In all events, distribution shall commence no earlier
than six months following the date of a Participant’s Separation from Service.

 

7.2.2 Method and Timing of Distributions for Special Retention Incentives.
Distributions for Special Retention Incentive will occur as soon as
administratively feasible following the vesting date specified by the
Administrator, but in no event more than 60 days.

 

7.3 Cashouts Of Amounts Not Exceeding $10,000. If the amount credited to the
Participant’s Account does not exceed $10,000 at the time he separates from
service with the Employer for any reason, the Employer shall pay such amount to
the Participant in a single lump sum payment as soon as practicable following
such termination or cessation of service regardless of whether the Participant
had made different elections of time or form of payment as to the amount
credited to his Account or whether the Participant was receiving installments at
the time of such termination. A distribution made to a Specified Employee shall
not be made before the date that is six months after the date of his Separation
from Service.

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE 8 – AMENDMENT AND TERMINATION

 

8.1 Amendment by Employer. The Plan Sponsor reserves the right to amend the Plan
(for itself and each Employer) through action of the Board. An amendment must be
in writing and executed by an officer authorized to take such action. Each
amendment shall be effective when approved by the Board. No amendment can
directly or indirectly deprive any current or former Participant or Beneficiary
of all or any portion of his Account, which had accrued prior to the amendment.

 

8.2 Retroactive Amendments. An amendment made by the Plan Sponsor in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted if such amendment is necessary or appropriate
to enable the Plan to satisfy the applicable requirements of the Code or ERISA
or to conform the Plan to any change in federal law or to any regulations or
ruling thereunder. Any retroactive amendment by the Plan Sponsor shall be
subject to the provisions of Section 8.1.

 

8.3 Plan Termination. The Plan has been adopted with the intention and
expectation that it will be continued indefinitely. Each Employer, however,
reserves the right to terminate the Plan with respect to its participating
employees. Each Employer has no obligation or liability whatsoever to maintain
the Plan for any length of time and may discontinue contributions under the Plan
or terminate the Plan at any time without any liability hereunder for any such
discontinuance or termination.

 

8.4 Distribution Upon Termination of the Plan. Upon termination of the Plan, no
further Contributions shall be made under the Plan and if such termination meets
the distribution acceleration requirements of Code Section 409A, all amounts
credited to each Participant’s Account shall be paid out as soon as
administratively feasible in a single lump sum payment regardless of the
elections the Participant had made concerning the time and form of payment of
the amounts credited to his Account and regardless of whether the Participant
was receiving installments at the time of such Plan termination.

 

- 10 -



--------------------------------------------------------------------------------

ARTICLE 9 – THE TRUST

 

9.1 Establishment of Trust. The Plan Sponsor may but is not required to
establish a trust to hold amounts, which the Plan Sponsor may contribute from
time to time to correspond to some or all amounts credited to Participants under
Section 4.1. If the Plan Sponsor elects to establish a trust, the provisions of
Sections 9.2 and 9.3 shall become operative.

 

9.2 Grantor Trust. Any trust established by the Plan Sponsor shall be between
the Plan Sponsor and a trustee pursuant to a separate written agreement under
which assets are held, administered and managed, subject to the claims of the
Plan Sponsor’s creditors in the event of the Plan Sponsor’s insolvency, until
paid to the Participant and/or his Beneficiaries specified in the Plan. The
trust is intended to be treated as a grantor trust under the Code, and the
establishment of the trust shall not cause the Participant to realize current
income on amounts contributed thereto.

 

9.3 Investment of Trust Funds. Any amounts contributed to the trust by the Plan
Sponsor shall be invested by the trustee in accordance with the provisions of
the trust and the instructions of the Administrator. Trust investments need not
reflect the hypothetical investments selected by Participants under Section 5.1
for the purpose of adjusting Accounts and the earnings or investment results of
the trust shall not affect the hypothetical investment adjustments to
Participant Accounts under the Plan.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE 10 – MISCELLANEOUS

 

10.1 Acceleration of Payments Permitted Under Code Section 409A. Notwithstanding
anything in this Plan to the contrary, the Administrator may provide that a
Participant will receive all or a portion of his or her Account prior to the
time specified in this Plan to the extent such acceleration is permitted under
Code Section 409A.

 

10.2 Unsecured General Creditor of the Employer. Participants and their
Beneficiaries, heirs, successors and assigns shall have no legal or equitable
rights, interests or claims in any property or assets of the Employer. For
purposes of the payment of benefits under the Plan, any and all of the
Employer’s assets shall be, and shall remain, the general, unpledged,
unrestricted assets of the Employer. Each Employer’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money in the
future.

 

10.3 Employer’s Liability. Each Employer’s liability for the payment of benefits
under the Plan shall be defined only by the Plan and by the Deferral Elections
entered into between a Participant and the Employer. An Employer shall have no
obligation or liability to a Participant under the Plan except as provided by
the Plan and a Deferral Election or agreements. An Employer shall have no
liability to Participants employed by other Employers.

 

10.4 Limitation of Rights. Neither the establishment of the Plan, nor any
amendment thereof, nor the creation of any fund or account, nor the payment of
any benefits, will be construed as giving to the Participant or any other person
any legal or equitable right against the Employer or Administrator, except as
provided herein; and in no event will the terms of employment or service of the
Participant be modified or in any way affected hereby.

 

10.5

Assignment of Benefits. Except as hereinafter provided with respect to marital
disputes, none of the benefits or rights of a Participant or any Beneficiary of
a Participant shall be subject to the claim of any creditor. In particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment, or any other legal or equitable process available
to any creditor of the Participant and his or her Beneficiary. Neither the
Participant nor his or her Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which he or
she may expect to receive, contingently or otherwise, under this Plan, except
the right to designate a Beneficiary to receive death benefits provided
hereunder. In cases of marital dispute,

 

- 12 -



--------------------------------------------------------------------------------

  the Employer shall observe the terms of the Plan unless and until ordered to
do otherwise by a state or Federal court. As a condition of participation, a
Participant agrees to hold the Employer harmless from any harm that arises out
of the Employer’s obeying the final order of any state or Federal court, whether
such order effects a judgment of such court or is issued to enforce a judgment
or order of another court. A distribution made to comply with a court-approved
settlement incident to divorce or to comply with Federal conflict of interest
requirements shall be permitted, notwithstanding the provisions of Article 3 or
any elections made by the Participant to the contrary.

 

10.6 Facility of Payment. If the Administrator determines, on the basis of
medical reports or other evidence satisfactory to the Administrator, that the
recipient of any benefit payments under the Plan is incapable of handling his
affairs by reason of minority, illness, infirmity or other incapacity, the
Administrator may direct the Employer to disburse such payments to a person or
institution designated by a court which has jurisdiction over such recipient or
a person or institution otherwise having the legal authority under State law for
the care and control of such recipient. The receipt by such person or
institution of any such payments therefore, and any such payment to the extent
thereof, shall discharge the liability of the Employer for the payment of
benefits hereunder to such recipient.

 

10.7 Notices. Any notice or other communication in connection with the Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case or a letter, 5
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

 

  (a) If it is sent to the Employer or Administrator, it will be at the address
specified by the Employer; or

 

  (b) In each case at such address as the addressee shall have specified by
written notice delivered in accordance with the foregoing to the addressor’s
then effective notice address.

 

10.8

Tax Withholding. The Employer shall have the right to deduct from all payments
or deferrals made under the Plan any tax required by law to be withheld. If the
Employer concludes that tax is owed with respect to any deferral or payment
hereunder, the Employer shall withhold such amounts from any payments due the
Participant, as permitted by law, or otherwise make appropriate arrangements
with the Participant or his Beneficiary for satisfaction of such obligation.
Tax, for purposes of this Section 10.8 means any federal, state, local or any
other governmental income tax, employment or payroll tax, excise tax, or any
other tax or assessment

 

- 13 -



--------------------------------------------------------------------------------

  owing with respect to amounts deferred, any earnings thereon, and any payments
made to Participants under the Plan.

 

10.9 Indemnification. Each Employer shall indemnify and hold harmless each
employee, officer, or director of an Employer to whom is delegated duties,
responsibilities, and authority with respect to the Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of the Plan to the extent lawfully allowable and to
the extent that such claim, liability, fine, penalty, or expense is not paid for
by liability insurance purchased or paid for by an Employer. Notwithstanding the
foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

10.10 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
State of California.

ARTICLE 11 – PLAN ADMINISTRATION

 

11.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

 

  (a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

 

  (b) To interpret the Plan, its interpretation thereof in good faith to be
final and conclusive on all persons claiming benefits under the Plan;

 

  (c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

 

  (d) To administer the claims and review procedures specified in Section 11.2;

 

- 14 -



--------------------------------------------------------------------------------

  (e) To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

 

  (f) To determine the person or persons to whom such benefits will be paid;

 

  (g) To authorize the payment of benefits;

 

  (h) To comply with the reporting and disclosure requirements of Part 1 of
Subtitle B of Title I of ERISA;

 

  (i) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan;

 

  (j) By written instrument, to allocate and delegate its responsibilities,
including the formation of an Administrative Committee to administer the Plan.

 

11.2 Claims and Review Procedures.

 

  (a) Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

 

  (b)

Review Procedure. Within 60 days after the date on which a person receives a
written notification of denial of claim (or, if written notification is not
provided, within 60 days of the date denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Administrator for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Administrator. The
Administrator will notify such person of its decision in writing. Such

 

- 15 -



--------------------------------------------------------------------------------

  notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Administrator (or
within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Administrator to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). If the decision on review is not
made within such period, the claim will be considered denied.

 

11.3 Plan Administrative Costs. All reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator in administering the Plan shall be paid by the Employer.

 

- 16 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Plan Sponsor by its duly authorized officer(s), has
caused the Plan as amended and restated effective as of January 1, 2005 to be
adopted on the 25th day of April, 2012.

SVB FINANCIAL GROUP

By: Approved by the Compensation Committee on April 25, 2012. Refer to official
Compensation Committee Minutes for approval record.

 

- 17 -



--------------------------------------------------------------------------------

APPENDIX A

INVESTMENT OPTIONS

 

•    American Century Small Company

  

•    Fidelity Freedom Fund 2050

•    Fidelity Blue Chip

  

•    Fidelity Freedom Income

•    Fidelity Diversified International

  

•    Fidelity Government Income

•    Fidelity Equity Income

  

•    Fidelity Mid-Cap Stock

•    Fidelity Freedom Fund 2000

  

•    Fidelity Retirement Money Market

•    Fidelity Freedom Fund 2005

  

•    Franklin Small/Mid Cap Growth

•    Fidelity Freedom Fund 2010

  

•    Goldman Sachs Mid Cap Value

•    Fidelity Freedom Fund 2015

  

•    Hotchkis and Wiley Large Cap Value Fund

•    Fidelity Freedom Fund 2020

  

•    Legg Mason Aggressive Growth Fund

•    Fidelity Freedom Fund 2025

  

•    PIMCO Low Duration Bond

•    Fidelity Freedom Fund 2030

  

•    Spartan 500 Index

•    Fidelity Freedom Fund 2035

  

•    SVB Financial Group Stock

•    Fidelity Freedom Fund 2040

  

•    Wells Fargo Adv Small Cap Value

•    Fidelity Freedom Fund 2045

  

•    Fidelity Freedom Fund 2055

 

- i -